Citation Nr: 0812139	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-10 790A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for right foot neuroma with hammertoe deformities.

3.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus and hammertoe deformities of the left foot. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
transferred to the RO in Baltimore, Maryland in May 2004.  
The veteran testified before the undersigned at a hearing 
held at the Board's offices in Washington, DC in December 
2007. 
 
The record reflects that the veteran perfected his appeal of 
the right and left foot issues in April 2005.  The report of 
a September 2005 informal Decision Review Officer (DRO) 
conference indicates that the veteran expressed satisfaction 
with the evaluations assigned his feet.  The report notes 
that his appeal as to three other issues would be withdrawn, 
and that the appeal as to the foot disorders would be 
"closed."  

The Board points out, however, that neither the veteran nor 
his representative has actually withdrawn the appeal as to 
the foot disorders.  See 38 C.F.R. § 20.204(a) (2007).  The 
Board moreover points out that the veteran has continued to 
present argument as to those issues, and testified to those 
matters at his December 2007 hearing.  For those reasons, the 
Board finds that the issues on appeal are as listed on the 
title page of this action.

Although the veteran was issued a statement of the case in 
June 2005 as to the issues of the proper rating assignable 
for tinea pedis and service connection for gout, his 
representative withdrew the gout issue by signature at the 
September 2005 DRO conference, and the veteran indicated at 
the conference that he was satisfied with the tinea pedis 
rating; neither he nor his representative thereafter 
presented argument concerning the tinea pedis rating.

In addition, although the veteran was issued a statement of 
the case in February 2007 as to the proper disability 
evaluations assignable for right knee and cervical spine 
disorders, and as to the issues of service connection for 
headaches and right leg disability, no further communication 
from the veteran or his representative regarding those issues 
has been received.  The Board therefore will limit its 
consideration to those issues listed on the title page of 
this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the evaluations assigned his left 
knee and bilateral foot disorders do not accurately reflect 
the severity of those conditions.

Turning first to the left knee disorder, at his December 2007 
hearing the veteran alleged that the disorder had worsened in 
severity since his last relevant VA examination in November 
2005.  He provided specific examples of the worsening, 
including instability and giving way of the knee joint.  This 
is particularly noteworthy because the veteran's left knee is 
afflicted with arthritis.  See VAOPGCPREC 23-97 (a claimant 
who has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257). 

Given his testimony suggesting an increase in severity since 
the last VA examination of record, a remand is required in 
order to conduct a current examination.  Cf. Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

As to the foot disorders, the record reflects that the RO 
"closed" his appeal of those issues in September 2005.  
Consequently, while numerous medical records were added to 
the record since then, including entries for 2004 and 2005 
pertinent to both feet, a supplemental statement of the case 
has not been issued which addresses that evidence in the 
context of the foot disorders.  A remand therefore is 
required.  See 38 C.F.R. § 19.31 (2007).

In addition, the record shows that the veteran was last 
examined for his foot disorders in June 2004.  Although the 
examiner noted the presence of pain in both feet, he did not 
address the functional impairment due to such pain.  At the 
veteran's hearing, his representative argued that the 
functional loss from pain warranted assignment of higher 
ratings.  See generally VAOPGCPREC 9-98 (Depending on the 
nature of the foot injury, 38 C.F.R. § 4.71a, Diagnostic Code 
5284 may involve limitation of motion and therefore requires 
consideration under sections 4.40 and 4.45).  In light of the 
above, the Board finds that further VA examination of the 
veteran's service-connected foot disorders is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Thereafter the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the left knee disability; the nature, 
extent and severity of the right foot 
neuroma with hammertoe deformities; and 
the nature, extent and severity of the 
hallux valgus and hammertoe deformities 
of the left foot.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail.  The 
specific extent of any left knee 
instability or subluxation should be 
noted.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the physician 
should so state.

The examiner should also provide an 
opinion as to the impact of the veteran's 
left knee disability, right foot neuroma 
with hammertoe deformities; and hallux 
valgus with hammertoe deformities of the 
left foot on his ability to work.  The 
rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this remand, must be 
made available to the examiner.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  In readjudicating the 
left knee claim, the RO should consider 
whether separate evaluations are 
warranted for the components of the left 
knee disorder under VAOPGCPREC 23-97 
and/or VAOPGCPREC 9-04.  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

